Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-30 are currently pending and are examined on the merits herein.  

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted that while a certified copy has been received, however, that the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application is provisional application No. 63,162,671.  Thus, the priority date of the instant invention is March 18, 2021.  

						         IDS

	The information disclosure statements (IDS) submitted on 07/29/22 and 11/04/22 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 15-22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 15-22 recite the limitations "R17" in claim 1, line 6;  and in claim 21, line 1.  Specifically, the claims contain no earlier recitation or limitation of said term and is thus unclear as to what element the limitation was making reference to.  As a result, there is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Claims 1-30 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention (see M.P.E.P 608.01 (k)).  


Claims 1-30 are particularly vague and indefinite given that applicant is claiming “X as an amino acid residue” or “a substituted amino acid residue” (in sentence 8 of claim 1) and yet failed to define what part of the amino acid is considered a residue or even what amino acid is a residue.  While applicant explained what is meant by an amino acid residue with hydrophobic side chain (see specification, paragraph 0028), nowhere in the specification did Applicant defined what is actually meant by an amino acid residue.   Given that applicant did not particularly point out what part of the amino acid or what compound may be encompassed in said amino acid residue, one of ordinary skill in the art would not be able to fully ascertain the metes and bounds of the aforementioned claims.
As a result of the above inconsistencies, the aforementioned claims are unable to be examined as disclosed given that the scope of the claimed subject matter would not be able to be determined by one of ordinary skill in the art.  However, for the sake of compact prosecution, the Examiner will construe that the stated amino acid residue in effect refers to amino acid residue with hydrophobic side chain”. 

Conclusion
No claims are allowed.

The Examiner points out that the closest prior art to this instant invention is Yu, C (Xenobiotica, 2020 Vol. 50, No. 11, pgs. 1285-1300, cited by applicant and filed on an IDS 1449) who teach metabolism and in vitro drug-drug interaction assessment of viloxazine.  While Viloxazine is similar to the instant core structure, Yu fails to teach any attachment to the core structure while the instant invention possesses a carboxylic linking group and additional attachment to the linking morpholine group.  As a result, Yu does not render obvious the instant invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
11/17/2022